Statement by the President
Ladies and gentlemen, the Kosovo Parliament declared Kosovo's independence yesterday. This decision was expected and reflects the will of the citizens in Kosovo to take their political fate and institutional shaping of independence peacefully into their own hands.
About a year ago, the European Parliament, as a consequence of the Ahtisaari report, agreed on the supervised sovereignty of Kosovo. The negotiations between Belgrade and Priština were extremely difficult and regrettably did not lead to a solution which was acceptable politically to all participants. As so often in politics, there was no magic formula. The heavy burden of recent history contributed to this situation. However, the case of Kosovo is not a precedent. The situation of Kosovo as a UN protectorate is unique and is a special case which cannot be compared with others.
I would like to call upon all those involved and appeal to them for reason and calm. I am sure that everyone in Kosovo - Serbs and Kosovans -wishes to achieve stability and prosperity in their region. Indeed, that is the primary objective of the European Union and the European Parliament. It is our task and duty to encourage the political leaders in Kosovo to assume their responsibilities and to create democratic political institutions which respect the rights and freedoms of all citizens in the context of a multiethnic Kosovo which lives in good-neighbourly relations with its neighbours.
In that connection, I also welcome the decision by the Council to send the EULEX Kosovo mission led by Yves de Kermabon. The task of the mission will be to provide assistance to the Kosovans in the field of policing and the rule of law to ensure a smooth transition.
I also welcome the appointment of Pieter Feith as EU Special Representative in Kosovo. This demonstrates the European Union's clear and resolute commitment and our will to do something practical for lasting stability in the Balkans.
I trust in the wisdom of the decision to be made by the General Affairs Council at its meeting this afternoon. The countries of the Western Balkans have European prospects. Their accession will not be able to take place in the near future, but each of these countries has this prospect. In light of that, we should help the people in Serbia and in Kosovo to overcome their differences from the point of view of European integration, as has already happened in other parts of Europe. The debate scheduled for Wednesday will be an initial opportunity to do this.